Case 3:17-cv-05769-RJB Document 210-1 Filed 12/12/19 Page 1 of 3




                    EXHIBIT 1
P R OCase
     P O S E3:17-cv-05769-RJB
            D P U B L I C A T I O N N O Document
                                        TICE FORM210-1
                                                  S    Filed 12/12/19 Page 2 of 3




                                     LEGAL NOTICE


  If you worked in the Voluntary Work Program at
    the Northwest Detention Center, a class action
            lawsuit may affect your rights

A class action lawsuit has been filed in        You have a choice of whether to stay in the
federal court in Tacoma, Washington,            Class or not, and you must decide this
against The GEO Group, Inc. as the owner        now. If you stay in the Class, you will be
and operator of the Northwest Detention         legally bound by all orders and judgments
Center. The lawsuit is about whether GEO        of the Court, and you won’t be able to sue,
owes backwages to people who                    or continue to sue, GEO as part of any other
participated in the Voluntary Work              lawsuit for backwages owed between
Program. The name of the                                      September 26, 2014, and the
case is Nwauzor, et al. v. The    Who is affected?            date of settlement or jury
GEO Group, Inc., No. 17-cv-                                   verdict. To stay in the Class,
05769.                              All immigration           you do not have to do
                                     detainees who            anything now.
A federal judge decided that       participated in the
this lawsuit should be a class      Voluntary Work             If you ask to be excluded
action on behalf of a “Class,”       Program at the           from the Class, you cannot get
or group of people, that could   Northwest Detention          any money or benefits from
include you. The Class             Center at any time         this lawsuit, but you will keep
includes all civil immigration    since September 26,         any rights to sue GEO for
detainees who participated in             2014.               these claims, and will not be
the Voluntary Work Program                                    bound by any orders or
at the Northwest Detention                                    judgments of the Court. To
Center at any time since September 26,          ask to be excluded, send a letter to the
2014.                                           address below, postmarked by [date],
                                                requesting to be excluded from Nwauzor v.
The Court appointed the law firms of            The GEO Group, Inc.:
Schroeter Goldmark & Bender, Open Sky           [Address]
Law, PLLC, and Menter Immigration Law
PLLC of Seattle, WA, and the Law Office         If you have any questions or want a detailed
of R. Andrew Free of Nashville, TN, to          notice or other documents about this
represent the Class.                            lawsuit and your rights, visit [website] or
                                                call [phone number].
        Case 3:17-cv-05769-RJB Document 210-1 Filed 12/12/19 Page 3 of 3


PROPOSED PUBLICATION NOTICE FORMS


THIS   IS A   LEGAL NOTICE:

A class action lawsuit has been filed in federal court in Tacoma, Washington, against The GEO
Group, Inc. as the owner and operator of the Northwest Detention Center. The lawsuit is about
whether GEO owes backwages to people who participated in the Voluntary Work Program.

A federal judge decided that this lawsuit should be a class action on behalf of a “Class,” or group
of people, that could include you. The Class includes all civil immigration detainees who
participated in the Voluntary Work Program at the Northwest Detention Center at any time since
September 26, 2014.

If you participated in the Voluntary Work Program, you may have the right to recover money
from this lawsuit.

You do not have to fill out any forms right now if you want to be part of this lawsuit. However,
if you want to be excluded from the lawsuit or if you want to file your own individual lawsuit or
hire your own attorney, you will have to mail a written notice to [name & address], on or before
[date].

The Court asked the law firms of Schroeter Goldmark & Bender, Open Sky Law PLLC, and
Menter Immigration Law PLLC of Seattle, WA, and the Law Office of R. Andrew Free of
Nashville, TN, to represent the Class.

If you have any questions or want more information, please call [phone number].
